

115 HR 1846 IH: Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our Children Act of 2017 
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1846IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Ms. Wasserman Schultz (for herself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reauthorize the National Internet Crimes Against Children Task Force Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Providing Resources, Officers, and Technology To Eradicate Cyber Threats to Our Children Act of 2017  or the PROTECT Our Children Act of 2017.
 2.Reauthorization of the National Internet Crimes Against Children Task Force ProgramTitle I of the PROTECT Our Children Act of 2008 (42 U.S.C. 17601 et seq.) is amended— (1)in section 105(h) (42 U.S.C. 17615(h)), by striking 2016 and inserting 2022; and
 (2)in section 107(a)(10) (42 U.S.C. 17617(a)(10)), by striking fiscal year 2018 and inserting each of fiscal years 2018 through 2022. 